Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 19, 2016

                                    No. 04-15-00570-CV

                 PEVETO COMPANIES, LTD. D/B/A BRAKE CHECK,
                                Appellant

                                              v.

                       FASA FRICTION LABORATORIES, INC.,
                                    Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-20405
                      Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER
       Appellee’s motion for leave to file a sur-reply brief is GRANTED. Appellee’s sur-reply
brief was filed on September 9, 2016.

                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court